Citation Nr: 0718082	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1963 to June 1983.  This matter is before the Board of 
Veteran' Appeals (Board) on appeal from an August 2004 rating 
decision of the Boise, Idaho Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letter in November 2003, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  Although full VCAA 
notice was not provided to the veteran prior to the initial 
adjudication in this matter, he has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claim was reajudicated after 
all essential notice was given.  See March 2006 supplemental 
statement of the case.  He is not prejudiced by any notice 
deficiency, including in timing, earlier in the process.

While the veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability nor the effective date of an award is 
a matter for consideration.  Hence, the veteran is not 
prejudiced by non-receipt of such notice.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA psychological evaluation in May 
2004.  The veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.		Factual Background

The veteran's DD-214 shows that he served in Vietnam and 
received a Combat Infantryman's Badge and a Purple Heart 
Medal.  Service medical records show that he was seen in May 
1979 for situational depression related to marital (his wife 
was planning to leave) and job stress.  He was given 
medication and counseling.  No other complaints, symptoms, 
diagnosis, or treatment pertaining to psychiatric disability 
were noted in service.  On service retirement examination, 
psychiatric clinical evaluation was normal.

On August 2000 private psychiatric evaluation, the veteran 
and his wife reported he had chronic anxiety with recent 
exacerbations involving three panic attacks in the last 2 
months (two of which resulted in his being seen in the 
emergency room, with short term hospitalization, to rule out 
myocardial infarction).  He reported chronic pain for which 
he takes medication; and that the pain makes his anxiety 
worse.  His wife reported that he has mild chronic sadness 
and vulnerability which she attributed to chronic depression.  
He reported being in a good mood except when working, as he 
has anxiety related to work.  He reported that he has a 
difficult sleep pattern since Vietnam and takes medications 
for sleep.  He reported that he has had chronic low-grade 
depression and anxiety his entire life.  He reported two 
tours of duty in Vietnam which were the most traumatic 
experiences in his life.  The examiner stated that the 
veteran had symptoms of PTSD following combat but that those 
symptoms had slowly resolved over the years.

Mental status examination revealed the veteran displayed good 
grooming and hygiene.  He had normal psychomotor activity and 
speech and engaged well.  There was no disorder of thought 
content or process.  His mood was sad and anxious and his 
affect was slightly tearful.  Cognitive function appeared 
grossly normal without formal testing.  The examiner stated:  
This is a 54 year old man with genetic loading for anxiety 
and depression who developed a PTSD syndrome following 
Vietnam combat and who has had chronic anxiety, depression 
and recent pain.  The Axis I diagnoses were anxiety disorder, 
not otherwise specified; dysthymia; chronic pain; and alcohol 
dependence in remission.

On February 2003 VA general examination (for the left ankle), 
the examiner noted an assessment (among nine others) of PTSD.  
He stated that the veteran clearly had PTSD which he had 
handled; however, he was going to refer the veteran to the 
PTSD clinic as he would benefit from counseling.
On March 2003 VA mental health evaluation by a social work 
intern (report co-signed by a clinical social worker and a 
physician), the veteran reported feeling depressed related to 
his Vietnam experiences.  He denied past psychiatric 
treatment, but reported receiving anti-depressants in the 
past, prescribed by his primary care physician.  He gave a 
dismal history of his childhood, and a history positive for 
alcohol abuse.  Mental status examination revealed that the 
veteran was sociable, and appropriately dressed.  He was 
tearful throughout the interview.  He reported suicidal 
ideation but denied plan or intent.  He denied homicidal 
ideation.  Psychological testing was interpreted as showing 
moderate-severe depression likely, and likely mild PTSD 
present.  The examiner stated:  This veteran described 
considerable traumatic events in Vietnam, expressing guilt 
related to his position as a platoon leader, feeling 
responsible for the death of many of his soldiers.  He meets 
criteria for chronic PTSD according to the interview, in 
which he was tearful, having difficulty discussing trauma.  
Once he started, he had difficulty redirecting his 
conversation and though he said he couldn't talk about it, he 
mentioned several traumatic incidents, with horrific details 
in a pressured manner.  The Axis I diagnoses were rule out 
PTSD, chronic; dysthmic disorder; major depressive disorder, 
recurrent, moderate without psychotic features.

On May 2004 VA psychological evaluation, the veteran reported 
that his first psychiatric treatment was in Germany, after 
his tour of duty in Vietnam.  He reported that he had 
difficulty sleeping, and tossed and turned throughout the 
night.  He stated that because he stayed in the service (a 
supportive environment) after Vietnam, he did not experience 
postwar hostility.  He acknowledged that while he was on 
active duty he had a drinking problem and often got into 
fights.  He denied experiencing nightmares of combat.  He 
stated that the experiences of Vietnam were "always way back 
there" in his mind.  He reported that when he thinks about 
Vietnam he "gets lower".  He stated that he is reminded of 
his Vietnam experiences when he hears helicopters, which he 
said was distressing.  He made no particular efforts to avoid 
people or things associated with the war.

When asked if he had any trouble remembering details of what 
happened, the veteran stated that he remembered the good 
times, but sometimes recalled the firefights and memories of 
people dying.  He reported feeling close to his family.  He 
did not report any sense of foreshortened in future or 
endorsed irritability.  He denied hypervigilance.  He 
displayed an exaggerated startle response to occasional loud 
noises.  He reported feelings of guilt over his actions in 
the war zone.  He reported symptoms of daily depression, no 
motivation, anhedonia, sleep disturbance and loss of energy.  
He denied suicidal or homicidal ideation.  He also reported 
childhood sexual abuse.

Mental status examination and observations revealed that the 
veteran was appropriately dressed and neatly groomed.  His 
affect was sober.  He was guarded in answering questions on 
events in his life that he had previously acknowledged to 
other interviewers.  His memory was grossly intact within the 
context of the interview.  He demonstrated an adequate fund 
of general knowledge.  

The psychological assessment was:  On the Personality 
Assessment Inventory, the veteran's responses yielded an 
invalid profile due to giving inconsistent responses on items 
with similar content and grossly over endorsing symptoms.  On 
the MCMI2, validity indices again suggested exaggeration of 
symptoms and the veteran obtained clinical elevations on a 
large number of personality scales.  This pattern is 
frequently seen in the individuals who are attempting to 
present themselves in an extremely unfavorable light.  On the 
Mississippi Scale of Combat Stress, the veteran's score of 
144 is within the average range of a group of veterans 
diagnosed with combat related [PTSD].  However, the symptoms 
reported did not correspond to his self-report nor were the 
symptoms comparable to the score of 109 which he obtained 
during testing in March 2003.

The examiner went opined:  At the time of the assessment, the 
veteran verbally endorsed a number of symptoms suggestive of 
PTSD.  However, this report is at odds with interview and 
assessment material contained in the record from March 2003 
when compensation issues were not prominent.  Responses given 
in current psychological testing were not credible.  The 
overall picture is one of an individual who made a marginal 
adjustment prior to entering the military service to the 
extent that they were a number of indications of behavioral 
control problems, subjective unhappiness and family 
dysfunction that are frequently associated with psychiatric 
and psychosocial problems as an adult.  ....He was seen by a 
social work student for issues suggestive of PTSD at [VA] in 
2003, but psychological testing did not appear to support 
this as a primary diagnosis.  Until recently, the veteran 
maintained responsible employment with the Customs Service 
but became disabled due to physical problems.  He did not 
report time lost on the job due to psychiatric difficulties.  
He is prescribed an anxiolytic and an antidepressant 
medication by his primary care provider, but is not involved 
in follow-up with his psychiatrist or in psychotherapy.  The 
Axis I diagnosis was dysthymic disorder, some PTSD symptoms 
reported.

In his October 2004 notice of disagreement, the veteran 
stated that he did not understand why he was denied service 
connection for PTSD.  He stated that he was engaged in combat 
as evidenced by receiving the Combat Infantry Badge and a 
Purple Heart.

In his VA Form 9, the veteran stated that he has suffered 
from depression, anxiety, alcoholism, nightmares, flashbacks, 
sleeplessness, day dreaming, and the loss of two marriages 
for the last 30 years.  He indicated that he continues to 
have residual problems and frequent nightmares from his 
Vietnam experiences.

C.		Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold question in any claim seeking service 
connection is whether the veteran, in fact, has the 
disability for which service connection is sought.  That is 
the critical question here, i.e., does the veteran have PTSD?  
See 38 C.F.R. § 3.304(f).  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  On August 2000 private psychiatric evaluation, while 
the physician concluded that the veteran developed a PTSD 
syndrome following Vietnam combat, PTSD was not diagnosed.  
The examiner stated that the veteran's PTSD symptoms slowly 
resolved over the years.  While PTSD was diagnosed by an 
internist on the February 2003 general medical examination, 
it is unclear how he arrived at the diagnosis.  There is 
nothing in the examination report to suggest that the veteran 
was assessed for PTSD or underwent psychological testing 
producing a diagnosis of PTSD.  The March 2003 examination 
did not result in a clear diagnosis of PTSD; the report notes 
that PTSD was to be ruled out, and lists diagnoses of 
dysthymic disorder and major depressive disorder.  And while 
the May 2004 VA examiner provided an assessment of dysthymic 
disorder, with some PTSD symptoms, PTSD itself was not 
diagnosed, and the examiner's statements made clear the 
veteran's responses given during psychological testing for 
PTSD were not credible.  

In short, no treatment or psychiatric evaluation report 
provides a diagnosis of PTSD that is in accordance with DSM-
IV criteria, as required under 38 C.F.R. § 4.125.  The 
veteran argues that he should be entitled to service 
connection for PTSD because he served in combat and has PTSD 
symptoms, specifically nightmares related to PTSD 
experiences.  It is not in dispute that the veteran has a 
history of a combat stressor event.  What is in dispute, and 
critical in this case, is whether he has the constellation of 
symptoms that would support a diagnosis of PTSD based on the 
stressor event.  That is a medical question, and medical 
expertise is required to address it.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran lacks medical 
expertise, and consequently is not competent to establish a 
diagnosis of PTSD by his own opinion.  

As the competent evidence of record does not include a 
diagnosis of PTSD by a medical professional who explains the 
basis for the diagnosis, i.e., identifies the constellation 
of symptoms supporting it, the preponderance of the evidence 
is against a finding that the veteran has such disability.  
Without competent medical evidence establishing a diagnosis 
of PTSD, there is no valid claim of service connection for 
such disability.  See Brammer, supra. Accordingly, the 
preponderance of the evidence is against this claim and it 
must be denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


